Case: 11-14004   Date Filed: 07/23/2012        Page: 1 of 8

                                                              [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 11-14004
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 8:10-cr-00414-EAK-AEP-4



UNITED STATES OF AMERICA,

                               llllllllllllllllllllllllllllllllllllllll Plaintiff-Appellee,

                                   versus

STEPHANINE RENEE FIELDS,

                            llllllllllllllllllllllllllllllllllllllll Defendant-Appellant.

                      ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (July 23, 2012)

Before TJOFLAT, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:
              Case: 11-14004     Date Filed: 07/23/2012   Page: 2 of 8

      Stephanine Fields appeals her 95 month total sentence for conspiracy to

commit bank fraud and aggravated identity theft. On appeal, Fields argues that the

district court erred in: (1) applying a sentencing enhancement for the amount of loss,

pursuant to U.S.S.G. § 2B1.1(b)(1)(E), because she should not be held accountable

for those losses caused by the conspiracy in which she was not directly involved; (2)

calculating the number of victims, and thus erroneously applied the §

2B1.1(b)(2)(A)(i) enhancement, as Fields cannot legally be held responsible for the

victims that she had no knowledge of; (3) applying a sophisticated means

enhancement because Fields herself did not do anything sophisticated, as any

elements of the offense that may have been sophisticated were executed by her

co-conspirators; and (4) failing to give her a downward adjustment for having a minor

role in the offense, pursuant to § 3B1.2(b). After thorough review, we affirm.

      We review for clear error the district court’s factual findings at sentencing,

including the loss amount, the number of victims, and the use of sophisticated means.

See United States v. Barrington, 648 F.3d 1178, 1199 (11th Cir. 2011), cert. denied,

132 S.Ct. 1066 (2012); United States v. McCrimmon, 362 F.3d 725, 728 (11th Cir.

2004). We also review for clear error a district court’s determination not to apply a

minor role adjustment. See United States v. De Varon, 175 F.3d 930, 937 (11th Cir.

1999) (en banc).

                                          2
               Case: 11-14004      Date Filed: 07/23/2012    Page: 3 of 8

      First, we disagree with Fields’s claim that the district court erred in enhancing

her sentence based on the amount of loss. Under U.S.S.G. § 2B1.1, a defendant is

responsible for loss that “the defendant knew or, under the circumstances, reasonably

should have known, was a potential result of the offense.” U.S.S.G. § 2B1.1,

comment. (n.3(A)(iv)). A participant in a conspiracy may be held responsible for the

losses resulting from the reasonably foreseeable acts of co-conspirators in furtherance

of the conspiracy. United States v. Mateos, 623 F.3d 1350, 1370 (11th Cir. 2010),

cert. denied, 131 S.Ct. 1540 (2011); see also U.S.S.G. § 1B1.3(a)(1)(B) (providing

that, in the case of jointly undertaken criminal activity, all reasonably foreseeable acts

and omissions of others in furtherance of the criminal activity can count towards

offense characteristics). A court must first make individualized findings concerning

the scope of the defendant’s criminal activity, and then may consider all reasonably

foreseeable acts of others in the jointly undertaken criminal activity. Mateos, 623

F.3d at 1370. A failure to make such individualized findings does not require us to

vacate a sentence, however, if the record supports the district court’s determination.

United States v. Petrie, 302 F.3d 1280, 1290 (11th Cir. 2002). “In calculating the

amount of loss, the district court ‘need only make a reasonable estimate of the loss.’”

United States v. Grant, 431 F.3d 760, 762 (11th Cir. 2005) (quoting U.S.S.G. § 2B1.1,

comment. (n.3(C))).

                                            3
              Case: 11-14004     Date Filed: 07/23/2012   Page: 4 of 8

      Here, the district court did not clearly err in finding that Fields’s offense

involved a loss of between $70,000 and $120,000. For starters, we are unpersuaded

by Fields’s claim that the court held her accountable for that loss amount merely

because she was in a personal relationship with co-conspirator Gerald Lange, since

the court found that Fields was an active participant in the conspiracy during their

relationship. Indeed, the testimony of the postal service inspector at sentencing

reflected that Fields had directly participated in stealing mail from mailboxes and

negotiating checks, that she had been present and acted as a lookout when Lange used

fraudulent checks, and that she and Lange had shared the proceeds after paying a

tribute to another co-conspirator. Thus, the court reasonably concluded that she had

“assist[ed] full force in this conspiracy,” and that those losses that Fields was not

“directly responsible for” were reasonably foreseeable, because Fields was aware of

the full scope of the fraudulent activity and knowingly participated in the scheme.

Moreover, the sum attributed to Fields was limited to those losses that occurred

during Fields’s participation in the conspiracy, and did not include losses that

occurred before or after she became a member.

      We are also unpersuaded by Fields’s argument that the district court erred in

calculating the number of victims. For sentencing purposes, a “victim” is defined as

any person who sustained any part of the actual loss, with a “person” defined to

                                         4
               Case: 11-14004     Date Filed: 07/23/2012    Page: 5 of 8

include individuals, corporations, companies, associations, firms, partnerships,

societies, and joint stock companies. U.S.S.G. § 2B1.1 comment. (n.1). Actual loss

is further defined as “reasonably foreseeable pecuniary harm that resulted from the

offense.” Id. at comment. (n.3(A)(i)). In the case of mail theft, a victim includes “any

person who was the intended recipient, or addressee, of the undelivered United States

mail.” Id. at comment. (n.4(C)(i)).

      Fields’s argument that the government failed to prove that she victimized more

than 10 people, which, as Fields recognizes is “inextricably intertwined” with her

amount of loss argument, fails for the same reasons set forth above. The court did not

clearly err in attributing to Fields all of the victims injured as a result of the

conspiracy during the period that she was involved, since the evidence shows that

Fields was aware of the scope of the conspiracy and therefore the conduct of her

co-conspirators was reasonably foreseeable. As a result, because Fields participated

in mail theft, the court did not clearly err in finding that each addressee of the mail

stolen while she was a member of the conspiracy was a victim of her offense.

      Nor do we find clear error in the district court’s application of the sophisticated

means enhancement. The sophisticated means enhancement is appropriate for

especially complex or especially intricate offense conduct, during either execution or

concealment of the conduct. U.S.S.G. § 2B1.1 comment. (n.8(B)). Only the totality

                                           5
              Case: 11-14004     Date Filed: 07/23/2012    Page: 6 of 8

of the scheme needs to be sophisticated, not each individual action. Barrington, 648

F.3d at 1199. Repetitive and coordinated activities by numerous individuals using

sophisticated technology can justify a sophisticated means enhancement. Id.

      Here, the conspirators manufactured, and Fields used, Ohio driver’s licenses

containing all of the security features present on authentic licenses, and fraudulent

checks that met industry standards. The conspirators also varied the numbering on

the fraudulent checks they manufactured in order to avoid detection. This complex

conduct, using sophisticated technology, is sufficient to support a sophisticated means

enhancement. See Barrington, 648 F.3d at 1199. In addition, Fields’s counsel

recognized at sentencing that the other co-conspirators had acted in a sophisticated

fashion. Thus, the totality of the scheme was sophisticated, and the district court did

not clearly err in applying the sophisticated means enhancement to Fields.

      Finally, we find no merit to Fields’s argument that the district court erred in

failing to give her a downward adjustment for having a minor role in the offense.

Under U.S.S.G. § 3B1.2, a defendant is entitled to a two-level decrease if she “was

a minor participant in any criminal activity.” U.S.S.G. § 3B1.2(b). The Application

Notes explain that such an adjustment is appropriate if a defendant “play[ed] a part

in committing the offense that makes him substantially less culpable than the average

participant.” Id. § 3B1.2, comment. (n.3(A)). To determine whether a defendant is

                                          6
               Case: 11-14004      Date Filed: 07/23/2012    Page: 7 of 8

entitled to a minor role reduction, the district court should consider her conduct in

comparison to the relevant conduct attributed to her in determining her base offense

level and in comparison to the conduct of the other participants. United States v.

Bernal-Benitez, 594 F.3d 1303, 1320 (11th Cir. 2010). The defendant bears the

burden of proving her minor role by a preponderance of the evidence. Id. However,

she “‘is not automatically entitled to a minor role adjustment merely because she was

somewhat less culpable than the other discernable participants.’” Id. at 1320-21

(quoting De Varon, 175 F.3d at 944).

      Here, Fields argues that she should have been given the downward adjustment

because she was the least culpable person in the conspiracy, and was “merely a pawn

used by the other members.” However, even if Fields was less culpable than the

others, that fact alone would not entitle her to a minor role adjustment. See id. at

1320. Moreover, evidence before the sentencing court indicated that Fields was not

only aware of the scope of the fraudulent activity, but she also participated with the

co-conspirators in stealing checks from mailboxes and negotiating checks, and shared

in the proceeds of the fraud. Based on this evidence, the district court determined that

Fields had participated “full force” in the conspiracy, and had performed “essential

tasks.” Therefore, the district court did not clearly err in concluding that Fields’s role

was not minor.

                                            7
     Case: 11-14004   Date Filed: 07/23/2012   Page: 8 of 8

AFFIRMED.




                              8